Citation Nr: 0330301	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-17 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical degenerative 
disc disease, compounded by bilateral shoulder impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1960.

The instant appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Manchester, New Hampshire, which denied a claim for 
service connection for cervical disc disease compounded by 
bilateral shoulder impingement syndrome. 

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2000 in order to afford the RO an 
opportunity to adjudicate the claim on the matter of whether 
new and material evidence had been submitted and to provide 
the veteran with the appropriate laws and regulations as the 
Board found that the claim had been previously denied.  The 
case was again before the Board in September 2000, at which 
time the Board determined that new and material evidence had 
been submitted to warrant reopening the claim of entitlement 
to service connection.  The case was Remanded for further 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Cervical degenerative disc disease, compounded by 
bilateral shoulder impingement, was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSION OF LAW

Cervical degenerative disc disease compounded by bilateral 
shoulder impingement was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in May 2002 as well as the 
Supplemental Statement of the Case of March 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 

The veteran contends that he has degenerative disc disease of 
the cervical spine as a consequence of his service connected 
lower extremity disabilities.  Service medical records and 
treatment records within a year after service do not reflect 
cervical degenerative disc disease.

By decision entered in April 1996 the RO, in part, disallowed 
service connection for cervical disc disease compounded by 
bilateral shoulder impingement syndrome.  The evidence in the 
claims folder at the time of that decision included the 
service medical records which revealed that he sustained left 
lower extremity injuries in a motorcycle accident in service 
in 1958; VA treatment records dated from May 1975 to June 
1992, which included 1975 and 1976 records noting complaints 
of neck pain radiating to the shoulders; VA examination 
reports, including a March 1996 report which noted complaints 
of neck pain and loss of range of motion and assessed 
cervical disc disease with associated bicipital tendonitis of 
the shoulders; a March 1996 VA X-ray report which revealed 
disc space narrowing C3-4 and C4-5; and a May 1995 VA 
orthopedic outpatient treatment record which found that a 
limp resulting from service-connected left leg injuries 
"caused or contributed to the development of . . . neck 
arthritis . . . ."  The adverse rating decision became final 
when the veteran failed to perfect a timely appeal.

Notwithstanding and as noted above, the Board reopened the 
claim pursuant to a September 2000 decision.  In particular, 
the decision to reopen was predicated on evidence that 
included: 
(1) a May 1995 VA treatment record which 
found that residuals of the service-
connected left leg injuries "caused or 
contributed to the development of . . . 
neck arthritis"; 
(2) a March 1996 VA examination report 
which found that "[t]here is nothing in 
the literature that supports a tibia 
fracture as a cause or source of . . . 
cervical degenerative disc disease and 
these anomalies represent an aging 
process in [the veteran's] age 
population; 
(3) a January 2000 VHA opinion which 
concludes that "cervical disease . . . is 
less likely to be than not to be related 
to the [in-service left leg] injury in 
1958"; and 
(4) an April 2000 VA treatment record 
which provides a diagnosis of 
degenerative arthritis of the spine and 
indicates that the arthritis was 
aggravated by the veteran's in-service 
left lower extremity injuries.

The Board remanded the claim to reconcile divergent evidence, 
and the veteran was afforded a comprehensive VA examination 
in June 2001.  The examiner undertook a review of the claims 
file and afforded the veteran a physical examination.  
Thereafter, the examiner commented that with a reasonable 
degree of medical probability that the veteran's cervical 
degenerative disc disease was a strand alone entity, 
unrelated to his service connected lower extremities or his 
1958 motorcycle accident in service.  Moreover, the examiner 
felt that the veteran's antalgic gait would not exacerbate 
the cervical degenerative disc disease.  The examiner noted 
that orthopedic literature and research would not support 
such an association.    

The Board notes that the June 2001 examination is more 
comprehensive and better reasoned than other evidence of 
record.  Accordingly, it is afforded greater weight.  Under 
the circumstances and together with the other evidence 
against the claim, also supported by medical literature, the 
preponderance of the evidence is against entitlement to 
service connection.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

Entitlement to service connection for cervical degenerative 
disc disease compounded by bilateral shoulder impingement is 
denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

